ACCEPTED
                                                                                          03-14-00579-CR
                                                                                                 4357971
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      3/3/2015 4:40:04 PM
                                                                                        JEFFREY D. KYLE
                               NO. 03-14-00579-CR                                                  CLERK



PERRY LEE PENNING,                     §         IN THE THIRD
                                                                      FILED IN
         Appellant                     §                       3rd COURT OF APPEALS
VS.                                    §         COURT OF APPEALS  AUSTIN, TEXAS
                                                               3/3/2015 4:40:04 PM
                                       §
                                                                 JEFFREY D. KYLE
STATE OF TEXAS,                        §         AT AUSTIN, TEXAS      Clerk
         Appellee                      §


              MOTION FOR LEAVE TO FILE AMENDED BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Comes now, Appellant, Perry Lee Penning, and files this Motion for Leave

to File Amended Brief under T.R.A.P. Rule 38.7 and would show:

                                           I.

      On February 2, 2015, the undersigned attorney tendered to this Court an

Amended Brief for Appellant in the above-referenced cause. Justice requires that

Appellant’s amended brief be filed in order to correct an error in the Certificate of

Service that appeared in the original brief. See T.R.A.P. Rules 9.5(e) and 38.7.

                                           II.

      Further, Appellant hereby requests that the time limit to file this Motion for

Leave to File Amended Brief be extended to March 4, 2015. This Court originally

requested that this motion be filed by February 12, 2015. The failure of the

undersigned to do so by that date was the result of inadvertence. No previous

extensions of time to file this motion have been granted.



                                           1
                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

motion be granted and that his amended brief previously tendered to this Court on

February 2, 2015, be filed.

                                      Respectfully submitted,

                                      /s/ Connie J. Kelley
                                      CONNIE J. KELLEY
                                      Attorney for Appellant
                                      1108 Lavaca, #110-221
                                      Austin, TX 78701
                                      (512)445-4504
                                      (512)478-2318 (facsimile)
                                      warrentucker@grandecom.net
                                      State Bar No. 11199600


                          CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the foregoing was served on

   David Escamilla, Travis County Attorney, at 314 W. 11th St., Ste. 300, Austin,

   TX 78701 by regular mail on this 3rd day of March, 2015

                                      /s/ Connie J. Kelley
                                      CONNIE J. KELLEY




                                         2
                       CERTIFICATE OF COMPLIANCE

      This is to certify that the foregoing document is in 14 point font, with the

exception of footnotes, which are in 12 point font. The word count of the

foregoing document is 210 words, which is in compliance with T.R.A.P. Rule 9.4.


                                       /s/ Connie J. Kelley
                                       CONNIE J. KELLEY




                                          3